Title: To Thomas Jefferson from Thomas Appleton, 29 August 1803
From: Appleton, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Leghorn 29th. of August 1803—
          
          I am well aware that in addressing you by letter, I am deviating from the usual mode of Application, but the great distance at which I am placed, and the uncertainty of every other avenue to convey to you my request, will I presume testify, they have been the alone motives for prefering the one I have adopted.—
          this being at once Sir my apology and my Reason, suffer me in a few words to state the object of my letter.—I have been informed, and this through a channel which inclines me to believe my intelligence is correct, that Mr. Skipwith intends relinquishing his Office as Commercial Agent in Paris, in the event of his being nominated by you to a place he is desirous of obtaining in the United States.—It is solely in the success of these his wishes, that I should Offer myself to fill the vacancy that would by this means present.—If a Knowledge of the french language, become habitual by a practise of it from my earliest youth, and eleven years residence in france; joined to my having filled the office of Consul at Leghorn for six years, with fidelity I may say, and I hope to the satisfaction of Government, are circumstances which might lead to a preference in your nomination, the gratitude with which I shall be impressed, can only be equalled by my unfeigned respect for your eminent Virtues.—I would in no wise be understood, that I am desirous of relinquishing the Office I at present hold by your bounty, except only in the case you should esteem me worthy to be preferred in that of Paris. a circumstance I Confess, I am highly solicitous to obtain.—Accept Sir the Assurances of the unalterable respect with which I have the honor to be Your most devoted Servant
          
            
              Th: Appleton
            
          
        